UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
SALOMON LOPEZ,

                                                   18-cv-7564 (JGK)
                       Plaintiff,
                                                   ORDER
            - against -

COMMISSIONER OF SOCIAL SECURITY,


                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

      The Court has reviewed the Report and Recommendation of

Magistrate Judge Aaron dated January 4, 2020. No objections to

the Report and Recommendation have been filed and the time for

filing such objections has passed. In any event, the Court finds

that the Report and Recommendation are well founded and should

be adopted. 1

      In accordance with the Report and Recommendation, the

plaintiff’s motion is denied, the Commissioner’s cross-motion is

1 The Report and Recommendation states that the plaintiff filed applications

for disability insurance benefits and supplemental security income benefits.
Report and Recommendation at 1-2. While the complaint in this action claimed
the plaintiff was entitled to receive “disability insurance benefits and/or
Supplemental Security Income benefits,” Dkt. No. 1, the plaintiff filed an
application only for Supplemental Security Income, Dkt. No. 13 at 15, 168. In
any case, the statutory definitions of disability are identical under both
Title II Disability Insurance and Title XVI Supplemental Security Income
Programs. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a)(3). Cases
under 42 U.S.C. § 423 are cited interchangeably with cases under 42 U.S.C.
§ 1382c(a)(3). See Hankerson v. Harris, 636 F.2d 893, 895 n.2 (2d Cir. 1980).
The Magistrate Judge found that there was no basis to reverse the
Commissioner’s determination that the plaintiff was not disabled during the
relevant period.
granted, and this action is dismissed. The Clerk is directed to

enter judgment in favor of the Commissioner and to close this

case.



SO ORDERED.

Dated:    New York, New York
          January 22, 2020          ____/s/ John G. Koeltl _______
                                            John G. Koeltl
                                     United States District Judge




                                2
